Citation Nr: 1705459	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  16-01 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for lumbar spine disability.

2.  Entitlement to an evaluation in excess of 50 percent prior to April 18, 2016, and in excess of 70 percent therefrom for post traumatic stress disorder (PTSD).

3.  Entitlement to restoration of a 10 percent evaluation for left lower extremity (LLE) radiculopathy.

4.  Entitlement to restoration of a 10 percent evaluation for scar, lower lumbar spine.

5.  Entitlement to service connection for right knee disability.

6.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION


The Veteran served on active duty from April 2002 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ):  Entitlement to an evaluation in excess of 40 percent for lumbar spine disability; entitlement to an evaluation in excess of 50 percent prior to April 18, 2016, and in excess of 70 percent therefrom for PTSD; entitlement to service connection for right knee disability; and entitlement to TDIU.



FINDINGS OF FACT

1.  The Veteran's disability evaluation for LLE radiculopathy was reduced by a September 2014 rating decision effective from September 3, 2014, without any notification of a proposed reduction (setting forth all material facts and reasons), or affording the Veteran 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level prior to the effective date of the reduction.

2.  The Veteran's disability evaluation for scar, lower lumbar spine, was reduced by a September 2014 rating decision effective from September 3, 2014, without any notification of a proposed reduction (setting forth all material facts and reasons), or affording the Veteran 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level prior to the effective date of the reduction.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10 percent evaluation for LLE radiculopathy from September 3, 2014 are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 4.124a, Diagnostic Code 8624 (2016).

2.  The criteria for restoration of a 10 percent evaluation for scar, lower lumbar spine, from September 3, 2014 are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 4.118, Diagnostic Code 7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks restoration of a 10 percent evaluation for LLE for radiculopathy and a 10 percent evaluation for scar, lower lumbar spine.  The record shows that an October 2004 rating decision granted service connection for scar of the lower lumbar spine at the 10 percent disability level under Diagnostic Code 7805; and that a July 2010 rating decision granted service connection LLE radiculopathy at the 10 percent disability level under Diagnostic Code 8624.  In connection with the Veteran's claim for increase for lumbar spine disability, the Veteran underwent VA spine examination on September 3, 2014.  Thereafter, the RO reduced the evaluations assigned for the lumbar spine scar and LLE radiculopathy from 10 percent to zero percent each, both effective from September 3, 2014.

Legal Criteria for Due Process in Evaluation Reductions

Pursuant to 38 C.F.R. § 3.105 (e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105 (e).

Analysis

Having carefully reviewed the record, the Board finds that restoration of a 10 percent evaluation for LLE radiculopathy and a 10 percent evaluation for scar, lower lumbar spine, is warranted effective from September 3, 2014.  Restoration is warranted because the action to reduce the compensation benefits was taken without any notification of a proposed reductions (setting forth all material facts and reasons), or affording the Veteran 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level prior to the effective date of the reductions.

Accordingly, the claims are granted.

ORDER

Restoration of a 10 percent evaluation for LLE radiculopathy is granted effective September 3, 2014.

Restoration of a 10 percent evaluation for scar, lower lumbar spine, is granted effective September 3, 2014.


REMAND

The following issues require REMAND to the AOJ:  Entitlement to an evaluation in excess of 40 percent for lumbar spine disability; entitlement to an evaluation in excess of 50 percent prior to April 18, 2016, and in excess of 70 percent therefrom for PTSD; entitlement to service connection for right knee disability; and entitlement to a TDIU.

With regard to the claims for increase, the Board finds that additional pertinent evidence was added to the record since the most recent Statement of the Case dated December 2015.  This evidence includes medical records from the Social Security Administration (SSA), VA treatment records, and Disability Benefit Questionnaires for the Spine and PTSD.  See SSA Medical Records (July 2016); CAPRI (October 2016); and C&P Exams (September 2016).  This evidence was associated with the claims file following certification of the appeal to the Board, and there is no waiver from the Veteran of consideration of the newly associated evidence by the AOJ in the first instance with regards to the pending claims.  Therefore, the evidence must be returned to the AOJ for consideration in the first instance and, if necessary, preparation of a Supplemental Statement of the Case.  See 38 C.F.R. § 20.1304 (c) (additional evidence must be referred to the agency of original jurisdiction unless this procedural right is waived).

Also, the Board remand is necessary to adequately address the claim for increase for lumbar spine disability.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court of Appeals for Veterans' Claims held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing."  Here, the Board finds that it does not appear that the examinations of record meet these criteria.  As such, a remand is necessary to afford the Veteran another VA examination of the spine.

With regard to the claim for service connection for the right knee, the Board finds that the VA examination and opinion dated in July 2013 is inadequate because a complete rational for the negative medical opinion was not provided.  The examiner opined that the right knee condition is less likely than not (less than 50 percent probability) proximately due to or the result of service-connected conditions.  The stated rationale was that "after review of all available evidence there is no medical evidence to suggest that your right knee chondromalacia resulted or was aggravated by your service-connected" LLE radiculopathy or low back disability.  The statement is wholly conclusory and bereft of any of any commentary or explanation of the findings found that supports the medical conclusion reached.

It is noted that a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The issue of entitlement to TDIU is inextricably intertwined with the above claims and, therefore, consideration is deferred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  All updated pertinent VA treatment records should be obtained and associated with the claims file.

2.  The Veteran should be scheduled for a VA knee examination to ascertain the etiology of any right knee disorder shown during this appeal.  A complete medical history for the right knee should be obtained.  The examiner should review the claims file and the review must be noted in the examination report.  The examiner should indicated whether it is as likely as not (50 percent or greater probability) that any right knee disorder shown during this appeal is (a) etiologically related to service, or (b) proximately due to service-connected disability, or (c) aggravated by service-connected disability.

Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  The Veteran should be scheduled for a VA examination of the spine to ascertain the severity of his service-connected lumbar spine disability.  The examiner should review the claims file and the review must be noted in the examination report.  All symptoms should be recorded in detail.  All clinical findings should be recorded in detail to include range of motion testing for active motion, passive motion, weight-bearing, and nonweight-bearing to the extent possible.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran likely experiences functional loss of the spine due to pain and/or any of the other symptoms noted above during flare- ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

All indicated studies, including x-rays should be performed.  The examiner should also note whether the low back disability results in incapacitating episodes, and indicate the total duration of any episodes.  The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service connected low back disability.

4.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


